Citation Nr: 1031899	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-28 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected keratoconus and vitreal floaters in both eyes.

2.  Entitlement to an initial compensable disability rating for 
service-connected status post surgical repair of osteonecrosis of 
the carpal bone and Kienbock's disease of the left forearm with 
scar.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from November 1986 to November 2006.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO granted 
the Veteran's service-connection claim for keratoconus and 
vitreal floaters of both eyes and assigned a noncompensable (zero 
percent) disability rating effective from December 1, 2006.  The 
Veteran disagreed with the initial rating and perfected an appeal 
as to that issue.  

In February 2007, the RO also granted the Veteran's service-
connection claim for status post surgical repair for 
osteonecrosis of the carpal bone and Kienbock's disease of the 
left elbow with a scar, and a noncompensable disability rating 
was assigned.  Additionally, the RO denied the Veteran's claim of 
entitlement to a 10 percent evaluation based upon multiple 
noncompensable service-connected disabilities.  The Veteran 
disagreed with this initial rating assigned for his left elbow 
disability and the denial of his claim for a 10 percent 
disability evaluation based upon multiple noncompensable service-
connected disabilities and perfected appeals as to those two 
issues as well.  However, as will be discussed below, the Veteran 
has withdrawn those issues from appellate status, and as such, no 
further consideration is required.

A hearing was held in on May 25, 2010, in Winston-Salem, North 
Carolina, before the undersigned Acting Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran is 
medically required to wear contact lenses for his bilateral 
keratoconus.

2.  The Veteran's bilateral keratoconus and vitreal floaters in 
both eyes has manifested in a corrected visual acuity no worse 
than 20/70 in the right eye and 20/20 in the left eye.

3.  The evidence does not show that the Veteran's service-
connected keratoconus and vitreal floaters in both eyes are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

4.  In a signed statement received by the Board on May 25, 2010, 
the Veteran indicated that he wished to withdraw his claim of 
entitlement to a 10 percent evaluation based on noncompensable 
service-connected disabilities.  The Veteran also stated that was 
withdrawing his claim for a higher initial rating of his service-
connected status post surgical repair of osteonecrosis of the 
carpal bone and Kienbock's disease of the left forearm with scar.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial rating of 30 percent for bilateral 
keratoconus and vitreal floaters are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.84a, 
Diagnostic Code 6035 (2006-2009).

2.  The criteria for a withdrawal of the Veteran's substantive 
appeals for a 10 percent rating based on noncompensable service-
connected disabilities and for a higher initial rating for 
service-connected status post surgical repair of osteonecrosis of 
the carpal bone and Kienbock's disease of the left forearm with 
scar have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b);              see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim for 
VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the Veteran's claim for a higher initial 
evaluation, the Veteran in this case is challenging the initial 
evaluation assigned following the grant of service connection for 
keratoconus and vitreal floaters in both eyes.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court held 
that in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See also 
VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for his service-connected keratoconus and vitreal 
floaters.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the Veteran's years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  As noted above, the Veteran 
also testified before the undersigned at a personal hearing in 
May 2010. 

Additionally, the Veteran was afforded a QTC fee-based 
examination in September 2006 and a VA eye examination in 
November 2008 in connection with his keratoconus claim.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the examination reports 
obtained in this case are adequate, as they are predicated on a 
review of the Veteran's medical history and all pertinent 
evidence of record as well as on a physical examination.  The 
examiners fully addressed the rating criteria that are relevant 
to rating the disability in this case.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion as to the issue on appeal has been met.        38 C.F.R. 
§ 3.159(c)(4).

The Board also notes that any deficiency in VA's duty to notify 
or duty to assist that exists with respect to the Veteran's 
osteonecrosis claim or his claim for a 10 percent rating based on 
noncompensable service-connected disabilities is rendered moot by 
the Veteran's withdrawal of these claims from appellate status.  


Law and Analysis

I.  Higher Initial Evaluation for Keratoconus and Vitreal 
Floaters

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted [as in this case], evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates 
that the degree of disability increased or decreased following 
the assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.

The Veteran is currently assigned a noncompensable evaluation for 
keratoconus, effective from December 1, 2006, pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6035.  The Board notes that 
during the pendency of this appeal, VA amended the rating 
criteria for the evaluation of eye disabilities.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after December 10, 
2008.  A veteran may request review under these clarified 
criteria, irrespective of whether his or her disability has 
worsened since the last review.  The effective date of any award, 
or any increase in disability compensation, based on this 
amendment will not be earlier than the effective date of this 
rule, but will otherwise be assigned under the current 
regulations regarding effective dates.  See Notice, 73 Fed. Reg. 
66544 (November 10, 2008).

In this case, the Veteran filed his claim for service connection 
in September 2006.  A February 2007 rating decision granted 
service connection for keratoconus and vitreal floaters in both 
eyes and assigned a noncompensable evaluation effective from 
December 1, 2006.  The Veteran then submitted a notice of 
disagreement in October 2007 seeking a higher initial evaluation.  
All of these actions occurred prior to the amendment to the 
rating criteria, and the Veteran has not requested a review under 
the new criteria.  As such, the Veteran's pending claim currently 
on appeal will be reviewed under the criteria in effect prior to 
December 10, 2008.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the Veteran's eye disorder is currently rated 
under 38 C.F.R.          § 4.84a, Diagnostic Code 6035 (2008) 
[keratoconus].  Diagnostic Code 6035 is deemed by the Board to be 
the most appropriate primarily because it pertains specifically 
to the diagnosed disability, keratoconus.  The Veteran has not 
requested that another diagnostic code should be used.

VA regulations provide that ratings on account of visual 
impairments considered for service connection are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its equivalent 
will be used.  Mydriatics should be routine, except when 
contraindicated.  Funduscopic and ophthalmological findings must 
be recorded.  The best distant vision obtainable after best 
correction by glasses will be the basis of the rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  See 38 C.F.R. § 4.75 (2008).

Keratoconus is a noninflammatory, usually bilateral protrusion of 
the cornea.       See Dorland's Illustrated Medical Dictionary 
973 (30th ed. 2003).  Evaluation of keratoconus under applicable 
criteria of the VA Schedule for Rating Disabilities provides for 
keratoconus to be evaluated based on impairment of corrected 
visual acuity using contact lenses.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6035.  If contact lenses are medically required, 
the minimum rating is 30 percent.

In relevant part, the next-higher 40 percent evaluation will be 
assigned where:      

(1) corrected visual acuity of one eye is to 20/200 and 20/70 in 
the other eye;        (2) corrected visual acuity of one eye is 
to 15/200 and 20/70 in the other eye;           (3) corrected 
visual acuity in one eye is to 10/200 and 20/50 in the other eye;           
(4) corrected visual acuity is to 5/200 in one eye and 20/50 in 
the other eye; or          (5) blindness or anatomical loss of 
one eye and corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.

38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076 (2008).


Schedular rating

The Veteran has been service connected for bilateral keratoconus 
and vitreal floaters since December 1, 2006.  At that time, the 
Veteran was using contact lenses and his vision was correctable 
to right eye 20/25 to 20/30 and left eye 20/20.  See the 
September 2006 QTC examiner's report, page 3.  

In February 2007, the RO denied the Veteran a compensable rating 
for his keratoconus and vitreal floaters because the Veteran did 
not use "implantable" contact lenses and because his visual 
acuity did not meet the threshold for a 10 percent rating.  

As noted above, Diagnostic Code 6035 designates a minimum 30 
percent rating for keratoconus when contact lenses are medically 
required.  Diagnostic Code 6035 imposes no specific requirement 
that these contact lenses be "implantable" for a Veteran to be 
eligible for the 30 percent rating.  In any event, after 
reviewing the evidence of record, and for the reasons below, the 
Board finds that a 30 percent disability rating for the Veteran's 
service-connected keratoconus and vitreal floaters is warranted.

The Veteran's service treatment records clearly show that he was 
prescribed hard contact lenses for his keratoconus in 1996.  He 
wore them for six months, but was "unable to accustom to it."  
The Veteran then opted to try soft lenses, as opposed to hard 
lenses, in 1997.  The Veteran was notified that doing so would 
result in a decrease in his visual acuity.  See the Veteran's 
February 7, 1997 Optometric Examination Record.  Although hard 
contact lenses were required for better visual acuity, the 
Veteran chose to wear soft contacts, and has used them ever 
since.  See the September 2006 QTC examiner's report, page 1; see 
also the March 2010 private examination report of Dr. C.C.G., 
page 3 (initials used to protect the Veteran's privacy).  

Subsequently in March 2010, Dr. C.C.G. determined upon 
examination of the Veteran's eyes that the Veteran's soft 
contacts were not improving his vision.  She discussed three 
treatment options with the Veteran: synergized contact lenses, 
corneal implants (Intacs), or corneal transplant (penetrating 
keratoplasty).              See the March 2010 private 
examination report of Dr. C.C.G.  In essence, Dr. C.C.G. 
indicated that Veteran's service-connected keratoconus required 
treatment either through the use of more advanced contact lenses 
or by corrective eye surgery.  The Veteran has indeed testified 
that he intends to obtain and use the new synergized lenses 
before opting for a more invasive procedure.  See the May 2010 
hearing transcript, pages 4 and 5.  

At the May 2010 hearing, the Veteran explained that in addition 
to soft contact lenses, he also used glasses at times during the 
past ten years.  Pertinently, the Veteran emphasized that his 
right eye visual acuity is not correctable and that he does not 
use his glasses as a means to improve his visual acuity, but 
actually as protection for his better left eye.  See the May 2010 
hearing transcript, pages 8 and 9.  

In this regard, the Board acknowledges that the mere fact the 
Veteran used soft contact lenses to treat his keratoconus over 
the years does not automatically entitle him to a 30 percent 
disability rating under Diagnostic Code 6035.   In the same vein, 
simply because the Veteran also used glasses at times during the 
past ten years, does not mean that contacts were not medically 
required.  Based on the evidence of record described above, to 
include the Veterans' February 1997 in-service treatment report, 
the most recent examination report of Dr. C.C.G., and his 
competent and credible testimony in May 2010, the Board finds 
that contact lenses have been medically required for  treatment 
of the Veteran's keratoconus since they were first prescribed in 
1996.  Indeed, the Veteran was specifically prescribed hard 
contacts in 1996 and was alerted to the fact that his visual 
acuity would diminish if he did not use them.  See the Veteran's 
February 1997 Optometric Examination Record.  The fact that the 
Veteran could not tolerate them at that time is irrelevant.  More 
recent treatment reports demonstrate worsening visual acuity of 
the right eye, and Dr. C.C.G.'s March 2010 medical assessment 
indicates that at a minimum, use of more advanced synergized 
contacts is required to treat the Veteran's keratoconus.  See the 
March 2010 private treatment report of Dr. C.C.G.  

Resolving all doubt in favor of the Veteran, the Board finds that 
contacts are medically required to treat the Veteran's service-
connected keratoconus.   Therefore, an increased 30 percent 
disability rating is warranted under Diagnostic Code 6035. 

The Board has also considered whether an evaluation in excess of 
30 percent is warranted for his service-connected eye disability.  
However, as demonstrated by the previously discussed evidence, 
the Veteran's keratoconus and vitreal floaters do not manifest in 
severe enough impairment of his visual acuity to warrant a 
disability rating higher than 30 percent.  Indeed, at his most 
recent examination in March 2010, the Veteran's vision was 
correctable to 20/70 in his right eye and 20/20 in his left eye.  
At most, such impairment only warrants a 10 percent rating under 
Diagnostic Code 6079.  

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the medical evidence of record, which has 
been discussed above, supports the proposition that the use of 
contacts was medically required to treat the Veteran's service-
connected keratoconus during his active duty service.  As such, a 
30 percent disability rating is warranted for the entire period 
from the date of service connection, December 1, 2006.

There are no medical findings or other evidence which would allow 
for the assignment of a rating in excess of 30 percent at any 
time during the period of time here under consideration.   


Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.                    See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's keratoconus and vitreal 
floaters.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the evidence demonstrates that the Veteran's 
keratoconus and vitreal floaters manifest in visual impairment 
that is corrected to 20/70 in the right eye and 20/20 in the left 
eye and require the use of contact lenses.  Such symptomatology 
is specifically contemplated under the eye disability ratings 
criteria for the currently assigned 30 percent rating.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  The Board 
therefore has determined that referral of the Veteran's 
keratoconus and vitreal floaters for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on unemployability due to 
service-connected disability (TDIU), either expressly raised by 
the Veteran or reasonably raised by the record, involves an 
attempt to obtain an appropriate rating for a disability and is 
part of the claim for an increased rating.  In this case, 
however, the evidence does not suggest that the Veteran cannot 
work because of his service-connected keratoconus and vitreal 
floaters, and the Veteran has not so alleged.  Accordingly, the 
Board concludes that a claim for TDIU has not been raised by 
either the Veteran or the record. 

In summary, for the reasons and bases expressed above, the Board 
concludes that the evidence supports an initial rating of 30 
percent, but no higher, for the Veteran's service-connected 
keratoconus and vitreal floaters in both eyes.  To this extent, 
the benefit sought on appeal is granted.


II.  Withdrawn appeals

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.         See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  See 
38 C.F.R. § 20.204(b) (2009).

In this case, the RO denied the Veteran's claim of entitlement to 
a 10 percent disability rating based on noncompensable service-
connected disabilities in a February 2007 rating decision.  In 
the same decision, the RO also granted service connection for 
status post surgical repair of osteonecrosis of the carpal bone 
and Kienbock's disease of the left forearm with scar.  An initial 
noncompensable (zero percent) rating was assigned.  The Veteran 
disagreed with the denial and the initial evaluation and 
perfected an appeal as to each issue.  

Thereafter, the Veteran submitted a signed statement dated on May 
25, 2010, specifically indicating his desire to withdraw both of 
those appeals.                       See the Veteran's May 25, 
2010 Statement in Support of Claim.  The Board finds that this 
statement qualifies as a valid withdrawal of each appeal.  See 38 
C.F.R.     § 20.204 (2009).  

Therefore, in light of the Veteran's withdrawal of these appeals, 
there remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the matters will be dismissed.


ORDER

An initial evaluation of 30 percent for service-connected 
keratoconus and vitreal floaters in both eyes is granted, subject 
to the law and regulations governing the payment of VA benefits.

The appeal for an initial compensable disability rating for 
service-connected status post surgical repair of osteonecrosis of 
the carpal bone and Kienbock's disease of the left forearm with 
scar is dismissed. 

The appeal of the denial of entitlement to a 10 percent rating 
based on noncompensable service-connected disabilities is 
dismissed.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


